Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 6, 2022

                                      No. 04-22-00598-CR

                       EX PARTE Jesus Alfredo GARCIA CASTILLO

                         From the County Court, Kinney County, Texas
                                   Trial Court No. 10574CR
                           Honorable Tully Shahan, Judge Presiding


                                         ORDER
         The reporter’s record was due by September 22, 2022. On September 26, 2022, the court
reporter filed a notification of late record requesting an extension until October 10, 2022 to file
the reporter’s record. After consideration, we grant the extension and order the court reporter
to file the record by October 10, 2022.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of October, 2022.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court